Opinion by
Wilson, J.
In accordance with stipulation of counsel that the merchandise consists of iron pictures the same in all material respects as those the subject of Marshall Field & Co. v. United States (45 C. C. P. A. 72, C. A. D. 676), the merchandise was held dutiable as follows: (1) The items involved in protests 287219-K, 293330-K, and 299122-K at 22J4 percent under the provision in paragraph 397, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), for articles or wares in chief value of base metal, not specially provided for; and (2) the items involved in the remaining protests at 21 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T. D. 54108).